Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Although the references of record show some features similar to those of applicant’s device, the prior art fails to teach or make obvious the claimed invention.
In regards to claim 1, Shingo (JPH10-205189 A) fails to disclose that the locking pull line passes through the locking pull line insertion hole in a freely slidable manner during the rotation of the key cylinder in the unlocking direction, and that the unlocking pull line passes through the unlocking pull line insertion hole in a freely slidable manner during rotation of the key cylinder in the locking direction.  Ends of the locking pull line 8 and the unlocking pull line 9 are fixed in corresponding locking and unlocking pull line insertion holes in the locking lever 4, and are not capable of passing through these holes in a freely slidable manner during rotation of the key cylinder in the unlocking and locking directions.  The examiner can find no motivation to modify the device of Shingo without employing improper hindsight reasoning and without destroying the intended structure and operation of the device.
In regards to claim 4, Shingo (JPH10-205189 A) in view of Copelyn et al. (GB 2465864 A) fails to teach that the locking pull line stopper is caught by a side surface of the pull line mounting wall when the key cylinder rotates in the locking direction, and that the unlocking pull line stopper is caught by the side surface of the pull line mounting wall when the key cylinder rotates in the unlocking direction.  The stoppers of the locking and unlocking lines of the combination of Shingo in view of Copelyn et al. are already caught during assembly and not during the rotations of the key cylinder in the locking and unlocking directions.  The examiner can find no motivation to modify the device of Shingo in view of Copelyn et al. without employing improper hindsight reasoning and without destroying the intended structure and operation of the device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON MERLINO whose telephone number is (571)272-2219. The examiner can normally be reached Monday - Friday 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALYSON M MERLINO/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        July 27, 2022